Exhibit 10.14

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into and effective as of
September 20, 2004 (the “Effective Date”) by and between AmericanWest
Bancorporation, a Washington corporation (“AWBC”), its wholly owned subsidiary
AmericanWest Bank, a Washington state-chartered bank (the “Bank” and together
with AWBC, “Employer”), and Robert M. Daugherty (“Executive”).

 

RECITAL:

 

Employer wishes to employ Executive as the President and Chief Executive Officer
of AWBC and the Bank, and Executive wishes to accept such employment, under the
terms and conditions set forth in this Agreement.

 

AGREEMENT

 

The parties agree as follows:

 

1. Definitions; Construction. Defined terms used in this Agreement are
capitalized and, where not expressly defined in a separate section of this
Agreement, are defined as set forth in Section 17. The headings of Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding Section or Sections of this Agreement.

 

2. Employment; Title. Employer hereby employs Executive, and Executive hereby
accepts employment with Employer, upon the terms and conditions set forth in
this Agreement. Executive’s title shall be “President and Chief Executive
Officer” of AWBC and of the Bank.

 

3. Term of Employment. The term of this Agreement (“Term”) is four years,
commencing on the Effective Date. If the parties do not renew this Agreement or
enter into a new employment agreement at the end of the Term, then at that time,
to the extent Executive remains employed by Employer, (i) Executive shall be
deemed an at-will employee of Employer, (ii) Executive shall cease to have any
right to continued employment under this Agreement, and (iii) upon termination
of his employment, Executive shall only be entitled to receive the salary and
bonuses earned and reimbursable expenses incurred through the date of such
termination, together with such other benefits such as stock options issued to
Executive, consistent with the terms of any such issuance.

 

4. Duties. Executive will perform and discharge well and faithfully the duties
that may be assigned to him from time to time by the Board of Directors in
connection with the conduct of Employer’s business. Executive will conduct
himself so as to maintain and increase the goodwill and reputation of Employer
and its business and abide by all code of ethics or other professional duties
applicable to Executive. In his capacity as President and CEO, Executive shall
perform the customary duties of President and CEO of a Washington commercial
bank holding company, including but not limited to:

 

(a) Bank Performance. Executive will be responsible for all aspects of the
Bank’s performance, including, without limitation, directing that daily
operational and

 

1



--------------------------------------------------------------------------------

managerial matters are performed in a manner consistent with the Employer’s
policies. These duties will also include performing all other tasks in
connection with the Bank’s management and affairs that are normal and customary
to Executive’s position, such as policy development, strategic planning,
investment activities and regulatory compliance.

 

(b) Development and Preservation of Business. Executive will be responsible for
the development and preservation of banking relationships and other business
development efforts in the Bank’s market areas. Executive acknowledges that
performance of such responsibilities will necessitate activities outside the
Bank’s facilities, including community activities and visits to customers’ and
prospects’ places of business.

 

(c) Report to Board. Executive will report directly to the Board of Directors
and will keep the Board of Directors fully apprised of the Bank’s activities and
financial condition. Executive will obtain the Board of Directors’ concurrence
where appropriate or required by any policy established by Employer.

 

5. Extent of Service. Executive shall devote his entire business time,
attention, and energies to the business of Employer. The foregoing, however,
shall not preclude Executive from engaging in appropriate civic, charitable, or
religious activities or from devoting a reasonable amount of time to private
investments (subject to the limitations of Section 14) or from serving on the
boards of directors of other entities, as long as such activities and services
do not interfere or conflict with his responsibilities to Employer.

 

6. Appointment to Boards of Directors. Upon the Effective Date, Executive shall
be appointed to the boards of directors of AWBC and the Bank and shall serve in
such capacity (a) with respect to AWBC, initially until the 2005 annual meeting
of shareholders and thereafter for so long as he is elected by AWBC’s
shareholders, (b) with respect to the Bank, for so long as he is elected by AWBC
as the Bank’s sole shareholder, which election AWBC hereby commits to undertake
for so long as Executive is employed pursuant to this Agreement, and in each
case, until this Agreement is terminated. While acting as a director of either
AWBC or the Bank, Executive shall also serve on such board committees to which
he is appointed, except the Audit Committee. Executive will accept appointment
to other boards of directors and committees of subsidiary and related
organizations of Employer. Executive shall fulfill all of Executive’s duties as
a board and/or committee member without additional compensation. Upon the
termination of Executive’s employment under this Agreement for any reason,
Executive will immediately resign from the boards of directors of AWBC and the
Bank, from all committees and from all related corporate offices of Employer and
its subsidiaries and affiliates.

 

7. Compensation.

 

(a) Salary. Employer shall pay Executive a base salary at the annual rate of
$300,000 payable in accordance with the standard payroll procedures of Employer
but not less than monthly. Executive’s base salary will be increased annually,
taking into consideration Executive’s performance for the most recent
performance period and other relevant factors.

 

(b) Incentive Programs. Other than with respect to the years-ending 2004 and
2005, for which the bonuses below will apply, Executive shall be entitled to
participate in any

 

2



--------------------------------------------------------------------------------

annual and longer-term incentive programs that are adopted by Employer and that
cover employees in positions comparable to that of Executive. Specifically, and
not in limitation of the foregoing, Executive shall be entitled to the following
incentive compensation:

 

(1) By January 31, 2005, Executive shall receive a $150,000 bonus or,
alternatively, Employer will use its best efforts to establish an economically
viable deferred compensation plan for a comparable amount.

 

(2) By January 31, 2006, Executive shall receive (i) a $100,000 bonus if AWBC’s
average return on assets for the year ending 2005 (“ROAA”) is at least 1% based
on the Company’s year-end audited financial statements, (ii) an additional
$50,000 bonus if such ROAA is at least 1.2%, and (iii) an additional $50,000
bonus if such ROAA is at least 1.4%. The Board of Directors will take into
consideration any non-recurring events including costs related to acquisitions
or sales when reviewing AWBC’s ROAA.

 

(c) Stock Options. On the Effective Date, Executive will be granted stock
options to purchase an aggregate 200,000 shares of AWBC common stock (the “Stock
Options”). Of such Stock Options, the amount of ISOs (as defined in paragraph
(2) of this Section 7(c)) that are permissible under paragraph (2) of this
Section 7(c) shall be granted at the closing price of AWBC’s common stock on the
Effective Date but before public announcement is made of Executive’s employment
with employer (the “ISO Price”). The balance of such Stock Options shall be
nonqualified stock options (“NQSOs”) and shall be granted at the closing price
of AWBC’s common stock on September 3, 2004, which is the date on which the
parties reached final agreement on the economic terms of Executive’s employment.

 

(1) The Stock Options will be evidenced by a separate stock option agreement and
shall become exercisable (i.e., vest) according to the following schedule: Ten
percent of the total Stock Options (i.e., 20,000 shares as of the Effective
Date) will vest on the date of grant; 15% of such Stock Options (i.e., 30,000
shares as of the Effective Date) will vest on the first anniversary of the date
of grant; 20% of such Stock Options (i.e., 40,000 shares as of the Effective
Date) will vest on the second anniversary of the date of grant; 25% of such
Stock Options (i.e., 50,000 shares as of the Effective Date) will vest on the
third anniversary of the date of grant; and the remaining 30% of such Stock
Options (i.e., 60,000 shares as of the Effective Date) will vest on the fourth
anniversary of the date of grant.

 

(2) The maximum number of Stock Options allowable under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), in light of the vesting
schedule set forth in Section 7(c)(1) above, shall be granted as “incentive
stock options” within the meaning of the Code (“ISOs”).

 

(3) As an example and strictly for illustrative purposes only, if the ISO Price
is $20, then no more than 5,000 ISOs could become exercisable in any given year
under the $100,000/year grant limitations of Section 422 of the Code. Under this
example, and in light of the vesting schedule set forth in paragraph (1) of this
Section 7(c), of the total 200,000 Stock Options granted hereunder, 25,000 would
be ISOs, and 175,000 would be NQSOs. Under this example, and assuming that there
are no changes to AWBC’s capital structure (such as a stock split or dividend)
that would necessitate a corresponding adjustment to the number of Stock

 

3



--------------------------------------------------------------------------------

Options under AWBC’s 2001 Incentive Stock Plan, the number of ISOs and NQSOs
that would vest according to subparagraphs (1) and (2) of this Section 7(c)
would be as follows:

 

(Assuming $20 ISO Price)

 

     Date of Grant


--------------------------------------------------------------------------------

   1st Anniversary


--------------------------------------------------------------------------------

   2nd Anniversary


--------------------------------------------------------------------------------

   3rd Anniversary


--------------------------------------------------------------------------------

   4th Anniversary


--------------------------------------------------------------------------------

ISOs Vesting

   5,000    5,000    5,000    5,000    5,000

NQSOs Vesting

   15,000    25,000    35,000    45,000    55,000     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Total Vesting

   20,000    30,000    40,000    50,000    60,000     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 

(4) To the extent any ISO becomes disqualified for ISO treatment under the Code,
then such disqualified ISO shall become, and shall be deemed to be, an NQSO.

 

(d) Relocation Expenses. Executive shall be entitled to reimbursement in full of
all reasonable expenses incurred in relocating to Spokane, Washington from his
present residence, including but not limited to professional moving expenses and
necessary travel for Executive. Employer will also pay Executive an amount equal
to the income tax that Executive may be required to pay for this benefit and for
the amount paid to pay the income tax.

 

(e) Expenses. Executive shall be entitled to prompt reimbursement of all
reasonable business expenses incurred by him in the performance of his duties
during the Term of Employment, subject to the timely presentment of appropriate
vouchers and receipts in accordance with Employer’s policies.

 

(f) Club Memberships. Employer will pay Executive’s monthly membership dues in a
golf club mutually acceptable to both Executive and Employer located in or
around Spokane, Washington.

 

(g) Car Allowance. Employer will receive an automobile allowance of $600 per
month, to be paid on a monthly basis.

 

(h) Deferred Compensation. Executive may, at his option, defer income from all
or part of his base salary and bonuses through a Deferred Compensation Plan that
is acceptable to Employer, which acceptance shall not be unreasonably withheld.

 

8. Employee Benefits. Executive shall be entitled to participate in employee
benefit plans or programs (including but not limited to retirement and employee
stock ownership plans) of Employer, if any, to the extent that his position,
tenure, salary, age, health, and other qualifications make him eligible to
participate, subject to the rules and regulations applicable thereto. Employer
shall have no duty under this Agreement to give Executive any additional
compensation to cover life insurance premiums or to maintain any life insurance
on Executive’s life.

 

9. Vacation. Executive shall be entitled to vacation of four (4) weeks per year,
at full salary, at the discretion of Executive and as time allows, so long as it
is reasonable and does not jeopardize his responsibilities; provided that at
least once each year Executive must be absent

 

4



--------------------------------------------------------------------------------

from his duties with Employer for a period of at least ten (10) consecutive
business days, all or any portion of which may be vacation leave. The length of
vacation at any one time should not exceed two (2) weeks without the approval of
the Board of Directors.

 

10. Surety Bond. Executive agrees to furnish all information and take any other
steps necessary to enable Employer to obtain and maintain a fidelity bond
conditioned on the rendering of a true account by Executive of all moneys,
goods, or other property which may come into the custody, charge, or possession
of Executive during the Term. The surety company issuing such bond and the
amount of the bond must be acceptable to Employer. All premiums on the bond
shall be paid by Employer. If Executive cannot personally qualify for a surety
bond at any time during the Term, Employer may terminate this Agreement
immediately and such termination shall be deemed to be a termination for Cause.

 

11. Termination. Notwithstanding the provisions of Section 3, Executive’s
employment may be terminated without any breach of this Agreement (provided that
any required payments under Section 12 are duly made) under the following
circumstances:

 

(a) Death. This Agreement shall terminate upon Executive’s death.

 

(b) Disability. If Executive becomes Disabled, Employer may terminate his
employment hereunder by providing Executive written notice thereof, and such
termination will be effective upon delivery of such notice.

 

(c) Resignation without Good Reason. Executive may terminate his employment with
Employer at any time without Good Reason (as defined in Section 17) by giving
Employer three (3) months’ written notice thereof. Such termination will be
effective on the earlier of the last day of the notice period or the last day on
which Executive performs services for Employer.

 

(d) Resignation for Good Reason. Executive may terminate his employment with
Employer for Good Reason (as defined in Section 17) by giving Employer thirty
(30) days’ written notice thereof. Such notice must describe the matter or
matters which, in Executive’s opinion, form the basis for Good Reason and
include a statement of his intent to terminate his employment on such basis. If
the basis for Good Reason is an alleged breach of this Agreement by Employer,
such notice shall describe in reasonable detail the alleged breach. If Employer
cures such breach or the basis for Good Reason otherwise ceases to exist within
the thirty (30) day period following Employer’s receipt of such notice,
Executive shall either rescind his notice of intent to terminate and continue
his employment under this Agreement, or terminate his employment under Section
11(c), in which case his notice of breach under this Section 11(d) shall be
deemed to satisfy the notice requirement under Section 11(c). If Employer fails
to cure its breach within, or other bases for Good Reason continue to the end
of, the thirty (30) day period following Employer’s receipt of such notice,
Executive’s employment shall terminate effective on the last day of such 30-day
period. If Executive decides to terminate his employment as provided in Section
11(c), his employment shall terminate effective on the earlier of the last day
of the notice period or the last day on which Executive performs services for
Employer.

 

5



--------------------------------------------------------------------------------

(e) Involuntary Termination Without Cause. Employer may terminate Executive’s
employment at any time without Cause by giving thirty (30) days’ written notice
thereof to Executive. Executive’s employment shall terminate effective on the
last day of the notice period unless Employer specifies an earlier termination
date in the notice.

 

(f) Involuntary Termination for Cause. Employer may terminate Executive’s
employment for Cause by giving Executive written notice of such termination and
the reasons therefor. Executive’s employment shall terminate immediately upon
receipt of the notice.

 

12. Benefits on Termination of Employment. If Executive’s employment is
terminated during the Term, Executive shall be entitled to receive payments and
benefits as follows:

 

(a) Death; Disability; Resignation without Good Reason; Termination for Cause.

 

If Executive’s employment is terminated as a result of death, Disability,
resignation without Good Reason or termination for Cause pursuant to Sections
11(a), (b), (c), or (f) respectively, Executive shall receive:

 

(1) his base salary through the date his employment terminates;

 

(2) the pro rata portion of any incentive compensation earned but not yet paid,
which shall be calculated in the ordinary course and paid in accordance with
Employer’s standard payroll procedures; and

 

(3) reimbursement of expenses described in Section 7(e) incurred but not yet
reimbursed.

 

(b) Change of Control.

 

(1) At any time within the first year following a Change of Control (as defined
in Section 17), Executive shall have the right, at his sole option, to terminate
this Agreement by giving Employer ninety (90) days’ written notice thereof. If,
following a Change in Control, either (A) Executive exercises his right to
terminate this Agreement pursuant to this paragraph, or (B) within two (2) years
following the effective date of such Change in Control, Executive terminates his
employment for Good Reason pursuant to Section 11(d) or Employer terminates
Executive without Cause pursuant to Section 11(e), Executive shall receive:

 

(i) An amount equal to two (2) times Executive’s then-current annual base
salary, plus an amount equal to Executive’s bonus for the year immediately
preceding any such termination; provided, however, that if such termination
occurs in 2005, the bonus shall be the amount of Executive’s bonus paid in
January, 2005, pursuant to Section 7(b)(1);

 

(ii) The pro rata portion of any incentive compensation earned but not yet paid,
which shall be calculated in the ordinary course and paid in accordance with
Employer’s standard payroll practices;

 

6



--------------------------------------------------------------------------------

(iii) Reimbursement of expenses described in Section 7(e) incurred but not yet
reimbursed; and

 

(iv) Immediate acceleration of vesting of all stock options granted to
Executive.

 

(2) The payment to which Executive is entitled pursuant to subparagraphs (i) and
(iii) of Section 12(b)(1) shall be paid in a single installment within
forty-five (45) days following the last day on which he performs services as an
employee of Employer (with no percent value or other discount) or, at
Executive’s option, on a deferred basis (with no premium).

 

(3) Executive shall not be required to mitigate the amount of any payment or
benefit contemplated by this Section 12(b) (whether by seeking new employment or
otherwise), and no such payment or benefit shall be reduced by earnings that
Executive may receive from any other source.

 

(4) Notwithstanding anything in this Agreement to the contrary, if the total of
the payments made to Executive under this Section 12(b), together with any other
payments or benefits received from Employer, will be an amount that would cause
them to be a “parachute payment” within the meaning of Section 280G(b)(2)(A) of
the Code (the “Parachute Payment Amount”), then the payment due under Section
12(b)(1)(i) shall be reduced so that the amount thereof is $1 less than the
Parachute Payment Amount.

 

(c) Resignation for Good Reason; Termination without Cause.

 

(1) If Executive terminates his employment for Good Reason pursuant to Section
11(d) or Employer terminates Executive without Cause pursuant to Section 11(e),
and such termination is not within two (2) years following a Change of Control,
Executive shall receive:

 

(i) Continued payment, in accordance with Employer’s standard payroll practices,
of Executive’s then-current base salary from the effective date of termination
through the remainder of the Term;

 

(ii) The pro rata portion of any incentive compensation earned but not yet paid,
which shall be calculated in the ordinary course and paid in accordance with
Employer’s standard payroll practices;

 

(iii) Reimbursement of expenses described in Section 7(e) incurred but not yet
reimbursed; and

 

(iv) Immediate acceleration of vesting of all stock options which have been
granted to Executive prior to the date of termination.

 

(2) The payments to which Executive is entitled pursuant to subparagraph (iii)
of this Section 12(c)(1) shall be paid in a single installment within forty-five
(45) days following the last day on which he performs services as an employee of
Employer (with no percent value or other discount) or, at Executive’s option, on
a deferred basis (with no premium).

 

7



--------------------------------------------------------------------------------

(3) Executive shall not be required to mitigate the amount of any payment or
benefit contemplated by this Section 12(c) (whether by seeking new employment or
otherwise), and no such payment or benefit shall be reduced by earnings that
Executive may receive from any other source.

 

(d) Benefits. For three (3) months following the effective date of Executive’s
resignation for Good Reason pursuant to Section 11(d) or Employer’s termination
of Executive without Cause pursuant to Section 11(e), Employer will pay
Executive’s COBRA premiums for coverage in Employer’s group medical, dental and
vision plans. For coverage after such three-month period, Executive may continue
such participation at his own cost and expense for such period of time as
allowed under the COBRA regulations. The parties acknowledge that failure to
submit timely payment of premiums will result in cancellation of COBRA coverage.
Executive’s rights under other employee benefit plans in which he may have
participated will be determined in accordance with the written plan documents
governing those plans. The foregoing notwithstanding, in the event that
Executive becomes eligible for comparable group insurance coverage in connection
with new employment, the coverage provided by Employer under this Section 12(d)
shall terminate immediately upon Executive’s eligibility for such new coverage.

 

(e) No Other Payments or Benefits. Except as otherwise expressly provided in
this Section 12 or as required by law, all of Executive’s employee benefits and
compensation shall cease on the last day on which he performs services as an
employee of Employer.

 

13. Proprietary Information.

 

(a) Executive agrees to comply fully with Employer’s policies relating to
non-disclosure of Employer’s trade secrets and proprietary information and
processes, including information regarding Employer’s subsidiaries, affiliates,
customers and prospective customers. Without limiting the generality of the
foregoing, Executive will not, whether during or after his employment with
Employer, disclose any such secrets, information, or processes to any person,
firm, corporation, association, or other entity for any reason or purpose
whatsoever, nor shall Executive make use of any such property for his own
purposes or for the benefit of any person, firm, corporation, or other entity
(except Employer) under any circumstances during or after his employment;
provided, that after his employment ceases, this provision shall not apply to
secrets, information, and processes that are then in the public domain (provided
that Executive was not responsible, directly or indirectly, for such secrets,
information, or processes entering the public domain without Employer’s
consent).

 

(b) Trade secrets, proprietary information, and processes shall not be deemed to
include information which is:

 

(1) publicly known (or becomes publicly known) without the fault or negligence
of Executive;

 

(2) received from a third party without restriction and without breach of this
Agreement;

 

8



--------------------------------------------------------------------------------

(3) approved for release by written authorization of Employer; or

 

(4) required to be disclosed by law; provided, however, that in the event of a
proposed disclosure pursuant to this Section 13(b)(4), Executive shall give
Employer prior written notice before such disclosure is made.

 

(c) Executive agrees that in the event that Executive’s employment terminates
for any reason, Executive shall promptly deliver to Employer all property
belonging to Employer, including all keys, pass cards, identification cards and
all documents and materials of any nature pertaining to Executive’s employment
with Employer. The obligations in this paragraph include the return of documents
and other materials which may be in Executive’s desk at work, in Executive’s car
or place of residence, or in any other location under Executive’s control.

 

(d) This Section shall survive the expiration or any earlier termination of this
Agreement.

 

14. Noncompetition.

 

(a) Participation in a Competing Business. While Executive is employed pursuant
to this Agreement and for the longer of (i) one year following termination of
his employment for any reason or (ii) the balance of the Term remaining, if any
(such longer period of time being the “Restricted Period”), Executive will not
become involved with a Competing Business or serve, directly or indirectly, a
Competing Business in any manner, including, without limitation, as a
shareholder, member, partner, director, officer, manager, investor, organizer,
“founder,” employee, consultant, or agent; provided, however, that Executive may
acquire and passively own an interest not exceeding 3% of the total equity
interest in a Competing Business.

 

(b) No Solicitation. While Executive is employed pursuant to this Agreement and
during the Restricted Period, Executive will not directly or indirectly solicit
or attempt to solicit (1) any employees of AWBC or the Bank to leave their
employment or (2) any customers of the Bank to remove their business from the
Bank, or to participate in any manner in a Competing Business.

 

(c) Employment Outside Washington and Idaho. Nothing in this Section 14 prevents
Executive from accepting employment outside the states of Washington or Idaho,
from a Competing Business, as long as Executive will not (a) act as an employee
or other representative or agent of the Competing Business within the states of
Washington or Idaho, or (b) have any responsibilities for the Competing
Business’ operations within the states of Washington or Idaho.

 

(d) Competing Business. “Competing Business” means any financial institution or
trust company (including without limitation, any start-up or other financial
institution or trust company in formation) that competes with, or will compete
in the states of Washington or Idaho, with AWBC or the Bank.

 

9



--------------------------------------------------------------------------------

15. Enforcement.

 

(a) Scope of Covenants. Employer and Executive stipulate that, in light of all
of the facts and circumstances of the relationship between Executive and
Employer, the agreements referred to in Sections 13 and 14 (including without
limitation their scope, duration and geographic extent) are fair and reasonably
necessary for the protection of Employer’s confidential information, goodwill
and other protectable interests. If a court of competent jurisdiction should
decline to enforce any of those covenants and agreements, Executive and Employer
request the court to reform these provisions to restrict Executive’s use of
confidential information and Executive’s ability to compete with Employer to the
maximum extent, in time, scope of activities, and geography, the court finds
enforceable.

 

(b) Injunctive Relief. Executive acknowledges that Employer will suffer
immediate and irreparable harm that will not be compensable by damages alone, if
Executive repudiates or breaches any of the provisions of Sections 13 or 14 or
threatens or attempts to do so. For this reason, under these circumstances,
Employer, in addition to and without limitation of any other rights, remedies or
damages available to it at law or in equity, will be entitled to obtain
temporary, preliminary, and permanent injunctions in order to prevent or
restrain the breach, and Employer will not be required to post a bond as a
condition for the granting of this relief.

 

(c) Adequate Consideration. Executive specifically acknowledges the receipt of
adequate consideration for the covenants contained in Sections 13 and 14 and
that Employer is entitled to require him to comply with those Sections. Sections
13, 14 and this Section 15 will survive termination of this Agreement. Executive
represents that if his employment is terminated, whether voluntarily or
involuntarily, Executive has experience and capabilities sufficient to enable
Executive to obtain employment in areas which do not violate this Agreement and
that Employer’s enforcement of a remedy by way of injunction will not prevent
Executive from earning a livelihood.

 

16. Successors.

 

(a) Employer’s Successors. Employer shall require any successor to all or
substantially all of Employer’s business and/or assets and liabilities (whether
by purchase, merger, consolidation, reorganization, liquidation or otherwise) to
assume and expressly agree to perform this Agreement in the same manner and to
the same extent as Employer would be required to perform if there were no
succession. Employer’s failure to obtain an assumption agreement in form and
substance reasonably acceptable to Executive by the effective date of such
succession shall constitute a breach of Employer’s obligations to Executive
under this Agreement as of the effective date of such succession and shall
entitle Executive to all of the payments and other benefits described in Section
12(b).

 

(b) Executive’s Successors. This Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees, it being agreed by Executive that Executive
cannot assign or make subject to an option any of Executive’s rights, including
rights to payments and benefits, under this Agreement.

 

10



--------------------------------------------------------------------------------

17. Definition of Terms. The following terms used in this Agreement when
capitalized have the following meanings:

 

(a) “Board of Directors” means AWBC’s board of directors.

 

(b) “Cause” means any one or more of the following:

 

(1) Executive’s willful misfeasance or gross negligence in the performance of
his duties;

 

(2) Executive’s conviction of a crime in connection with his duties;

 

(3) Executive’s conduct that is demonstrably and significantly harmful to AWBC
or the Bank, as reasonably determined by the Board of Directors on advice from
legal counsel; or

 

(4) Executive can not personally qualify for a surety bond as required by
Section 10.

 

(c) “Change of Control” means a change “in the ownership or effective control”
or “in the ownership of a substantial portion of the assets” of AWBC or the
Bank, within the meaning of Section 280G of the Code; provided however, that an
internal reorganization of AWBC and its subsidiaries shall not constitute a
Change of Control.

 

(d) “Disability” and “Disabled” means that Executive has been unable to perform
the essential functions of his job under this Agreement, with or without
reasonable accommodation, for a period of three (3) consecutive months as the
result of his incapacity due to physical or mental illness.

 

(e) “Good Reason” means any of

 

(1) a material reduction in Executive’s compensation under Section 7 or benefits
under Sections 8 or 9,

 

(2) a material reduction in Executive’s title or responsibilities,

 

(3) a relocation of Executive’s principal office so that Executive’s one-way
commute distance from his residence in Spokane, Washington is increased by more
than forty (40) miles,

 

(4) failure of Employer’s successor to assume and perform this Agreement as
contemplated by Section 16(a), or

 

(5) any material breach by Employer of this Agreement.

 

18. Miscellaneous.

 

(a) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable taxes.

 

11



--------------------------------------------------------------------------------

(b) Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and sent by registered mail to Executive at
his residence address as maintained on Employer’s records, or to Employer at its
executive offices (care of the Chairman of the Board of Directors), or such
other addresses as either party shall notify the other in accordance with the
foregoing procedure.

 

(c) Force Majeure. Neither party shall be liable to the other for any delay or
failure to perform hereunder, which delay or failure is due to causes beyond the
control of said party, including, but not limited to: acts of God; acts of the
public enemy; terrorism; acts of the United States of America, or any State,
territory, or political subdivision thereof or of the District of Columbia;
fires; floods; epidemics; quarantine restrictions; strikes; or freight
embargoes. Notwithstanding the foregoing provisions of this Section 18(c), in
every case the delay or failure to perform must be beyond the control and
without the fault or negligence of the party claiming excusable delay.

 

(d) Integration; Amendment. This Agreement comprises the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
all prior or contemporaneous agreements, whether written or oral, regarding
Executive’s employment with Employer and all rights, privileges and benefits
related thereto. No waiver, alteration, or modification of any of the provisions
of this Agreement shall be binding unless in writing and signed by duly
authorized representatives of the parties hereto.

 

(e) Waiver. Failure or delay on the part of either party hereto to enforce any
right, power, or privilege hereunder shall not be deemed to constitute a waiver
thereof. Additionally, a waiver by either party of a breach of any promise
hereof by the other party shall not operate as or be construed to constitute a
waiver of any subsequent breach by such other party.

 

(f) Savings Clause. If any term, covenant, or condition of this Agreement or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
term, covenant, or condition to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant, or condition of this Agreement shall be valid and enforced
to the fullest extent permitted by law.

 

(g) Authority to Contract. Employer warrants and represents that it has full
authority to enter into this Agreement and to consummate the transactions
contemplated hereby, and that this Agreement is not in conflict with any other
agreement to which Employer is a party or by which it may be bound. Employer
further warrants and represents that the individual executing this Agreement on
behalf of Employer has the full power and authority to bind Employer to the
terms hereof and has been authorized to do so in accordance with Employer’s
corporate organization.

 

(h) Dispute Resolution.

 

(1) Any controversy or claim between Employer and Executive arising from or
relating to this Agreement or any agreement or instrument delivered under or in

 

12



--------------------------------------------------------------------------------

connection with this Agreement, including any alleged dispute, breach, default,
or misrepresentation in connection with any of the provisions of this Agreement,
shall, at the option of Executive or Employer, be submitted to arbitration,
using either the American Arbitration Association (“AAA”) or Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) in accordance with the rules
of either JAMS or AAA (at the option of the party initiating the arbitration)
and Title 9 of the United State Code. Any such arbitration shall take place in
Spokane, Washington. All statutes of limitations or any waivers contained herein
which would otherwise be applicable shall apply to any arbitration proceeding
under this Section 18(h). The parties agree that related arbitration proceedings
may be consolidated. The arbitrator shall prepare written reasons for the award.
Judgment upon the award rendered may be entered in any court having
jurisdiction.

 

(2) If any arbitration, legal action or other proceeding is brought for the
enforcement of this Agreement or any agreement or instrument delivered under or
in connection with this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.

 

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington.

 

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(k) Advice of Counsel. Before signing this Agreement, Executive either (i)
consulted with and obtained advice from his independent legal counsel in respect
to the legal nature and operation of this Agreement, including its impact on his
rights, privileges and obligations, or (ii) freely and voluntarily decided not
to have the benefit of such consultation and advice with legal counsel.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day herein first above written.

 

EXECUTIVE

/s/ Robert M. Daugherty

--------------------------------------------------------------------------------

Robert M. Daugherty AMERICANWEST BANCORPORATION By  

/s/ Donald H. Swartz, II

--------------------------------------------------------------------------------

    Donald H. Swartz, II     Chairman of the Board of Directors AMERICANWEST
BANK By  

/s/ Donald H. Swartz, II

--------------------------------------------------------------------------------

    Donald H. Swartz, II     Chairman of the Board of Directors

 

14